OPINION
BY THE COURT:
We are of the opinion the Court has no jurisdiction to hear and determine the issues of law raised in this case, the question having been decided by this Court in Baker v State, 17 Abs 384.
The appeal is ordered dismissed.
HORNBECK, P. J.,. GEIGER and MILLER, JJ., concur.
ON APPLICATION FOE REHEARING
Decided April 7, 1945.
BY THE COURT:
Submitted on application for rehearing.
We recognize that the jurisdictional question presented in this matter is not free from doubt and there is conflict of *217our decision with that in another jurisdiction and diversity even in our own jurisdiction. However, it is our best judgment that the correct determination of the matter is found in Baker v State, 17 Abs 384, and In re Griffin, 73 Oh Ap 110, which we have followed in at least three other cases in the jurisdiction.
We will certify to the Supreme Court that our judgment in the instant appeal is in conflict with In re Antean, 67 Oh Ap 117, and we trust that the matter will be presented to the Supreme Court where it will be Anally adjudicated.
HORNBECK, P. J„ GEIGER and MILLER, JJ., concur.